DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 repeats limitations that are now in amended claim 1 and as such does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (US 2014/0039489 A1) in view of Giladi et al (US 2017/0281934 A1), Schroeppel et al. (US 2004/0010290 A1), Story et al. (US 2019/0298982 A1), and Palti (US 2006/0276858).
With regard to claims 1-3, 6, and 7, Davalos et al. teach a method for treating a tumor in a subject's brain and delivering a substance across a blood brain barrier of the subject's brain, the method comprising: applying a first alternating electric field having a first frequency to the subject's brain for a first period of time, wherein application of the first alternating electric field at the first frequency to the subject's brain for the first period of time increases permeability of the blood brain barrier in the subject's brain ([0018] AC signal, [0010] causes disruption of the blood brain barrier); administering the substance to the subject after the first period of time has elapsed, wherein the increased permeability of the blood brain barrier allows the substance to cross the blood brain barrier ([0079], [0080] agent is administered when the blood brain barrier is disrupted).  Davalos et al. teach treating tumors ([0059], [0079], [0083]) but do not disclose delivering a second alternating electric field at a different second frequency for at least a week. Davalos et al. teach a frequency between 1Hz to 1MHz ([0018]) but do not disclose a specific value between 50 kHz to 190 kHz or 75 kHz to 125 kHz.  However, Giladi et al. teach using a first electric field with a first frequency and a second AC electric field with a second frequency in treatment of a tumor ([0002], [0005], [0007]).  Further, Schroeppel et al. teach using chemotherapeutic agent treatment in conjunction with electrical therapy to treat cancer for more effective treatment (abstract, [0219]).  Additionally, Story et al. teach treating tumors with an agent and electrical field between 100-200 kHz and that the optimal frequency may depend on particular type of cancer (abstract, [0097]).  It would have been obvious to a person having 
With regard to claim 4, see [0007] of Giladi et al., at least one of the frequencies used would be between 190-210kHz. 
With regard to claim 8, Davalos et al. do not teach the specific molecular weight of a substance that can pass through the disrupted blood brain barrier.  However, Davalos et al. teach the protocols results in the uptake of both low and higher molecular weight agents ([0060]).  Further, Applicant notes in the specification that such values are experimentally determined ([0064]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that substance with molecular weight values of at least 4 or 69kDa would be administered as Davalos et al. teach a substantially similar method in which higher molecular weight substances are able to pass through the disrupted blood brain barrier and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One or ordinary skill in the art would be able to vary the parameters within the various ranges taught by Davalos et al. to achieve the desired disruption for a particular substance. 
With regard to claim 10, see chemotherapy agents listed in [0083] of Davalos et al., these are the same agents as disclosed by Applicant as having such characteristics ([0065], [0066] of Applicant’s specification).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendments to the claims are sufficient to overcome the previous rejections under 35 U.S.C. 112. 

Response to Arguments
Applicant’s arguments, see Pgs. 1-12, filed January 31, 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments regarding frequency vs. pulse rate are moot in light of the amendments to the claim which have clarified the recitation.  Generally regarding Applicant’s arguments found in the footnote on Pg. 10, as rejected in the new grounds above, the Examiner finds Davalos et al. teach using an electric field to increase the permeability of the blood brain barrier as part of treatment for brain tumors.  The Examiner recognizes Davalos et al. teach a wide range of values.  Further, Story et al. teaches a narrower range of values for frequency of an AC electric field also used for treatment of tumors in the brain.  Given that Story et al. is also drawn to the application of drug and electric field application to treat tumors the Examiner finds one of ordinary skill would reasonably look to the values taught by Story et al. for application in the 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783